CLAY, J.
It has been ruled by this court, on more than one occasion, that a joinder in issue, between the parties, upon the truth of the answer of garnishee, is a waiver of any previous irregularity. [Hazard, adm’r v. Franklin, garnishee, 2 Ala. Rep. N. S. 349.] Therefore, as the court remarked in the case just cited, we decline any examination of the proceedings, anterior to the issue — unless it be to remark, in reference to the fourth assignment of errors, that the demurrer to the statement, contesting the truth of the garnishee’s answer, was placed expressly on the ground that “ it was no affidavit;” that the record shews that “oath having been made, that the answer of the said garnishee, Betts, filed at this term of the court is incorrect, it is ordered, that the *416parties, (plaintiff and said garnishee,) take issue upon said ansWelk and thereupon, said plaintiff coinés and files his statement, controverting said answer,” &c. The plain inference from this entry is, either that the contesting statement was sworn to when made,or, more probably, that the court gave leave to amend it by making oath to its. truth. If the court did give leave, so to amend the contesting statement, it was a matter within its own sound dis^ cretion, and not assignable for error. This view of the Case disposed of the first four assignments of error, as'they were all am terior to joining of issue between the parties.
The 5th assignment^that the court erred in rendering judgment on the verdict of the jury, is not sustainable, because the verdict was fully responsive to the issue, joined between the parties. It not only appears by the record, that the jury found the issue for the plaintiff, generally, but also that they found the sum of $781 20-100 due the said plaintiff from the defendant in exe-> cution, upon the judgment in the said garnishment mentioned; and they further found the indebtedness of said garnishee, liable to said garnishment, to equal the sum of $781 20-100; whereupon the court rendered judgment for the plaintiff,
The 6th assignment is, that the court rendered two judgments final in the same cause. This refers to the final judgment rendered at the return term of the garnishment, which was an irregularity preceding the issue, and thereby waived.
The 7th assignment is, that the court erred in the matter of the bill of exceptions.
The bill of exceptions shows that after the verdict was rendered, the garnishee’s counsel moved the court to discharge him, as' the plaintiff had shown no judgment in his favor, against the town council of Irwinton, and the plaintiff produced from the records of the said circuit court, as proof to sustain a judgment on the verdict in the present issue, a judgment in the name of “Samuel N. Brown, for the use of Samuel Harrison v. The Intendant and Council of the town of Irwinton, alias the Intendant and Council of the town of Larkinsville, alias the town of Irwinton,” to which the defendant excepted.
We are of opinion this objection came too late, after the trial of the issue, and finding of the jury. If the exception could have been taken at all, it should have been done at a previous stage of the proceedings. But, if it had been so taken, it would not have *417been a sufficient objection to the admission of the judgment as evidence. It would not have been regarded a material variance, that -the corporate authorities of Irwinton, were sometimes known as the Intendent and Council of Larkinsville, alias Irwinton. We do not think there was error in the admission of the judgment described in the bill of exceptions — therefore,
■ Let the judgment of the court below be affirmed.